UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DANA R. WALLACE,                                DOCKET NUMBER
                  Appellant,                         SF-0831-13-0247-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 28, 2014
       MANAGEMENT,
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Dana R. Wallace, Lakewood, Washington, pro se.

           Christopher H. Ziebarth, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the Office of Personnel Management’s (OPM’s) final decision finding
     that the appellant was receiving the correct retirement annuity under the
     provisions of the Firefighter Pay Reform Act (FPRA), Pub. L. No. 105-277. For

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     the reasons discussed below, we DENY the appellant’s petition for review and
     AFFIRM the initial decision AS MODIFIED. Except as expressly modified by
     this Final Order, the initial decision is the Board’s final decision.

                                         BACKGROUND
¶2          Effective July 3, 2010, the appellant retired from his Fire Protection
     Inspector position with the Department of the Army under the Civil Service
     Retirement System (CSRS). See 5 U.S.C. § 8336(c); Initial Appeal File (IAF),
     Tab 10 at 99, 118. In December 2011, the appellant filed an appeal with the
     Board alleging that the amount of his retirement annuity was incorrect due to
     errors on the Individual Retirement Record (IRR) that the Army had provided
     OPM.      Wallace v. Office of Personnel Management, MSPB Docket No.
     SF-0831-12-0163-I-1 (0163), Initial Appeal File (IAF), Tab 1 at 3-4. Because
     OPM had not issued a final decision on the appellant’s claim, the administrative
     judge dismissed the appeal for lack of jurisdiction by initial decision dated
     February 16, 2012, and remanded the appeal to OPM for a final decision. 0163,
     Initial Decision (Feb. 16, 2013).
¶3          On February 8, 2013, the appellant filed this appeal, alleging that OPM had
     not issued a final decision on his claim that the amount of his retirement annuity
     was incorrect due to errors on his IRR.           Wallace v. Office of Personnel
     Management, MSPB Docket No. SF-0831-13-0247-I-1 (0247), IAF, Tab 1. The
     administrative judge issued an acknowledgement order in which she informed the
     appellant that his appeal must be dismissed for lack of jurisdiction unless he
     amended the appeal to show that a final decision had been issued, and the
     administrative judge ordered the appellant to file evidence and argument to prove
     that this action is within the Board’s jurisdiction. 0247, IAF, Tab 2 at 2.
¶4          In a submission dated February 26, 2013, the appellant asked the Board to
     “review regulations issued by OPM or the implementation of OPM regulations by
     an agency . . . .” 0247, IAF, Tab 5 at 2. More specifically, the appellant asked
                                                                                         3

     the Board to review “the implementation and enforcement of the rules and
     regulations that are under Title V overtime pay and Title 29 [Fair Labor
     Standards Act] (FLSA) overtime pay.” Id. The administrative judge notified the
     appellant that his request would not be considered as part of this appeal because
     any challenge to the implementation of OPM’s regulations must be filed with the
     Clerk of the Board, not the regional office. 0247, IAF, Tab 8.
¶5         In its February 26, 2013 response to the acknowledgment order, OPM
     moved to dismiss the appeal for lack of jurisdiction because it had not issued a
     final decision in this matter. 0247, IAF, Tab 4. Two days later, however, OPM
     issued a final decision affirming its initial decision in which it had found that the
     appellant was receiving the correct annuity under the FPRA. 0247, IAF, Tab 6.
     In its final decision, OPM stated that it must compute benefits based on the
     certified pay records of the employing agency. Id. at 3.
¶6         Based on the written record, the administrative judge issued an initial
     decision in which he affirmed OPM’s final decision, finding that appellant failed
     to show any error in OPM’s calculation of his annuity based on the IRR certified
     by his employing agency. 2 0247, IAF, Tab 13, Initial Decision (ID) at 1, 5-6.
     The administrative judge stated that the appellant’s remedy for any error in his
     IRR relating to his basic pay is to “petition the Department of the Army to review
     his claims of error and to amend his IRR, if warranted, and to forward the
     amended IRR to OPM for its consideration and for any adjustment required to his
     annuity.”   ID at 6.    In addition, the administrative judge again advised the




     2
        The administrative judge also found that, although the appellant’s appeal was
     premature in that it was filed before OPM issued its final decision, the appeal became
     ripe for adjudication when OPM issued its final decision while the appeal was pending
     before the administrative judge. ID at 4-5 (citing Garnace v. Office of Personnel
     Management, 51 M.S.P.R. 375 (1991) (the Board’s practice is to adjudicate an appeal
     that is premature when filed but becomes timely while pending before the Board)). We
     discern no reason to disturb this finding.
                                                                                     4

     appellant that any claim regarding the implementation of OPM regulations must
     be filed with the Clerk of the Board. ID at 6.
¶7        The appellant has filed a petition for review, with a supplement. Petition
     for Review (PFR) File, Tabs 1-2. The agency has filed a response in opposition
     to the petition for review. PFR File, Tab 5.

                                        ANALYSIS
     The Board has jurisdiction to consider the appellant’s arguments regarding the
     accuracy of the IRR underlying the OPM final decision at issue in this appeal.
¶8        In affirming OPM’s final decision, the administrative judge noted that
     “[t]he Board has consistently held that OPM is entitled to rely on the information
     contained in the IRR unless and until the IRR is amended by the employing
     agency and that the Board lacks jurisdiction to review the employing agency’s
     certification of an IRR.”    ID at 6 (citing O’Connell v. Office of Personnel
     Management, 103 M.S.P.R. 579, ¶ 4 (2006)). The administrative judge stated that
     “[t]he Board is without jurisdiction to order OPM to obtain a ‘corrected’ IRR for
     an employing agency.” ID at 6.
¶9        While the appellant’s petition for review was pending, the Board issued
     Conner v. Office of Personnel Management, 120 M.S.P.R. 670 (2014).              In
     Conner, the Board addressed the tension between some Board decisions
     (including O’Connell) and U.S. Court of Appeals for the Federal Circuit decisions
     regarding whether the Board may consider the appellant’s evidence challenging
     the accuracy and completeness of IRRs. Id., ¶¶ 4-6. The Board noted that, in
     Lisanti v. Office of Personnel Management, 573 F.3d 1334, 1340 (Fed. Cir. 2009),
     the Federal Circuit found that, when an employee challenges an agency’s
     interpretation of the term “basic pay,” “OPM, and subsequently the Board, are
     required to entertain that claim absent some clear congressional intent to the
     contrary.” Conner, 120 M.S.P.R. 670, ¶ 5. In addition, the Board noted that, in
     Billinger v. Office of Personnel Management, 206 F.3d 1404 (Fed. Cir. 2000), the
     Federal Circuit rejected OPM’s argument that it is entitled to rely on an
                                                                                           5

      employing agency’s certification on retirement matters and that the Board lacks
      jurisdiction to review such certifications. Conner, 120 M.S.P.R. 670, ¶ 5.
      Recognizing that precedential decisions of the Federal Circuit are controlling
      authority for the Board, in Conner the Board overruled O’Connell and similar
      cases to the extent that they are inconsistent with Lisanti and Billinger. Id., ¶ 6.
      The Board found that, consistent with Federal Circuit precedent, it has
      jurisdiction to review the accuracy and completeness of IRRs in the context of
      OPM final decisions that rely on them. Id. We therefore have considered the
      appellant’s arguments regarding the accuracy and completeness of the IRR
      underlying the OPM final decision at issue in this appeal.

      There is no basis for finding that the appellant’s IRR is incorrect.
¶10         The FPRA changed the way in which pay is computed for GS-081
      firefighters whose regularly scheduled workweeks average 53 hours or more. 3
      See 0163, IAF, Tab 1 at 52. Prior to the enactment of the FPRA, firefighters were
      entitled to the same rate of basic pay that applied to General Schedule employees
      with a 40-hour workweek. Id. In addition, they generally received standby duty
      pay, a form of premium pay, under 5 U.S.C. § 5545(c)(1) to compensate them for
      their extended tours of duty, which was paid as a percentage of basic pay not to
      exceed 25 percent of the employee’s rate of basic pay. 0163, IAF, Tab 1 at 52.
      For retirement purposes, basic pay included standby duty pay under 5 U.S.C.
      § 5545(c)(1). See 5 U.S.C. 8331(3)(C).
¶11         Further, firefighters covered by the FLSA overtime provisions also received
      additional pay under the FLSA. 0163, IAF, Tab 1 at 52. The overtime standard
      for firefighters under the FLSA is 53 hours per week (or 106 biweekly). Id. For
      overtime hours within their regularly scheduled workweek, firefighters received a

      3
        It is undisputed that the appellant occupied a GS-081 position and that his regularly
      scheduled workweek averaged 53 hours or more. See 0247, IAF, Tab 6 at 3 (stating that
      the appellant worked an uncommon tour of duty of 144 hours per pay period), Tab 10 at
      105-13 (reflecting that the appellant occupied a GS-081 position).
                                                                                      6

      supplemental half-rate premium (in addition to basic pay and standby pay
      received for regularly scheduled hours).       Id.   For irregular overtime hours,
      firefighters received time-and-a-half overtime pay. Id.
¶12        The FPRA amended Title 5 of the U.S. Code by adding §§ 5542(f) and
      5545b, “Pay for Firefighters.” Section 5542(f) provides as follows:
                  In applying subsection (a) of this section with respect to
                  a firefighter who is subject to section 5545b--

                  (1) such subsection shall be deemed to apply to hours of
                  work officially ordered or approved in excess of 106
                  hours in a biweekly pay period, or, if the agency
                  establishes a weekly basis for overtime pay
                  computation, in excess of 53 hours in an administrative
                  workweek; and

                  (2) the overtime hourly rate of pay is an amount equal to
                  one and one-half times the hourly rate of basic pay
                  under section 5545b (b)(1)(A) or (c)(l)(B) as applicable,
                  and such overtime hourly rate of pay may not be less
                  than such hourly rate of basic pay in applying the
                  limitation on the overtime rate provided in paragraph
                  (2) of such subsection (a).

      Section 5545b provides, in pertinent part:
                  (b)(2) For the purpose of section[ ]. . . 8331(3) . . . and
                  for such other purposes as may be expressly provided
                  for by law or as [OPM] may by regulation prescribe, the
                  basic pay of a firefighter subject to this subsection shall
                  include an amount equal to the firefighter’s basic hourly
                  rate . . . for all hours in such firefighter’s regular tour of
                  duty (including overtime hours).

                  ...

                  (d)(1) A firefighter who is subject to this section shall
                  receive overtime pay in accordance with section 5542,
                  but shall not receive premium pay provided by other
                  provisions of this subchapter.
                                                                                             7

                   (2) For the purpose of applying section 7(k) of the
                   [FLSA] to a firefighter who is subject to this section, no
                   violation referred to in such section 7(k) shall be
                   deemed to have occurred if the requirements of section
                   5542(a) are met, applying section 5542(a) as provided in
                   subsection (f) of that section:       Provided, that the
                   overtime hourly rate of pay for such firefighter shall in
                   all cases be an amount equal to one and one-half times
                   the firefighter’s hourly rate of basic pay under . . . this
                   section . . . .

¶13         Thus, the FPRA eliminated standby duty pay, barred payment of any other
      premium pay, and treated the straight-time portion of overtime pay 4 for overtime
      hours in the firefighter’s regular tour of duty as basic pay for retirement and other
      purposes. However, the extra half-rate premium for those overtime hours is not
      basic pay for these purposes. See 0163, IAF, Tab 1 at 54-55.
¶14         In addition, 5 C.F.R. § 550.1305 of the OPM regulations implementing the
      FPRA provides, in pertinent part:
                   (a) The sum of pay for nonovertime hours that are part
                   of a firefighter’s regular tour of duty (as computed
                   under §550.1303) and the straight-time portion of
                   overtime pay for hours in a firefighter’s regular tour of
                   duty is treated as basic pay only for [certain purposes,
                   including]:

                   (1) Retirement deductions and benefits under chapters 83
                   and 84 of title 5, United States Code[.]

      Consequently, federal firefighters who work a 72-hour week receive time-and-a--
      half for the 19 hours of overtime worked each week, but their retirement benefit
      is calculated as if they were receiving straight-time pay for this regularly
      scheduled overtime.



      4
        The straight-time portion of overtime pay is the firefighter’s hourly rate of basic pay
      multiplied by the number of overtime hours in the firefighter’s regular tour of duty.
      5 C.F.R. § 550.1305(b); see 0163, IAF, Tab 1 at 54.
                                                                                        8

¶15        The appellant argues on review that the supplemental half-rate premium
      pay is part of his rate of basic pay under FLSA rules and therefore should have
      been included as part of his annualized salary on his IRR. PFR File, Tab 1 at 7.
      As explained above, however, pursuant to the FPRA and OPM’s implementing
      regulations, specifically, 5 C.F.R. § 550.1305, the straight-time portion of
      overtime pay for overtime hours in the firefighter’s regular tour of duty is treated
      as basic pay for retirement and other purposes; however, the extra half-rate
      premium for those overtime hours is not basic pay for these purposes. Therefore,
      we find that the appellant has failed to show any error in the calculation of his
      retirement annuity.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
           The initial decision, as supplemented by this Final Order, constitutes the
      Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
      request the United States Court of Appeals for the Federal Circuit to review this
      final decision.   You must submit your request to the court at the following
      address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
                                                                                9

Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,   at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.